Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Request for Continued Examination filed on June 17, 2021 has been accepted and entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “… and array of semiconductor light emitters… such that the array is centered over light-emitting sensors positioned to receive output of the array… adjusting a drive current applied to the array based on an irradiance output by the light-emitting sensors.” The use of the term “light-emitting sensors” as recited above makes the element unclear as the specification and the other claims teach a sensor or photosensor(s) for detecting the irradiance of the light emitting diodes (see claim 5 for example). The term “light-emitting sensors” is only used in paragraph [0084] of the originally filed specification, and states “adjusting a drive current applied to the array based on an irradiance output by light emitting sensors positioned to receive output of the array
The issue here is the use of the term “light-emitting sensors” which appears to mean sensors that both detect and emit light, which are commonly known as transducers. While transducers are known in the art, the specification appears to teach photosensors where an array of light emitters are centered over (see claims 1-16) not “light emitting sensors,” or sensors that also emit light. Thus, the amendments to the claim are not clear, as the term “light emitting sensors,” is unclear. 
Claim 19 is also rejected for using the same term “the light emitting sensors.” Further claim 19 recites that either the array (of semiconductor light emitters) or the light emitting sensors are movable via an electric actuator, including an electric motor. Claim 16 already recites that the semiconductor light emitters are moved or their position is adjusted by actuating a motorized linear stage. Thus, if the sensors are selected to be movable, then both the sensors and the array are both moved by a motorized linear stage/electric motor. Due to the amendments to the claim 16, it is unclear if claim 19 should have been amended as it already recites a motorized linear stage for positioning the array of semiconductor light emitters.  
The balance of claims are rejected for being dependent upon an already rejected claim.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding the claims, the allowable subject matter was disclosed in a prior office action dated March 17, 2021 and October 2, 2020.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2884